DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 4/26/2021.
Claim 21 is new.  Claim 5 has been canceled.  Claims 1-4, 6-21 are pending, Claims 11-14 are withdrawn, and Claims 1-4, 6-10 and 16-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Previous claim objections are withdrawn.

Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are withdrawn in response to Applicant’s amendments.  The following is new:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 10, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari et al. (US 2015/0151982 A1) in view of Lane et al. (US 2014/0217038 A1), Barani (US 2012/0138544 A1) and King, Sr. (US 4,662,387 A) (“King”).   
Re claim 1, Ferrari discloses a system for dissolving solid detergent (abstract, ¶ [0002]; RE “detergent”, this is a statement of intended use, here, Ferrari capable of any solid chemical ¶ [0020]-[0021] see MPEP 2114) in the form of tablets or granulate in water (¶ [0021], claim 5) and thereby creating a detergent liquid (abstract), said system comprising: 
a chamber (ref. 2) for dissolving said solid detergent, comprising an interior space (see fig. 1) having an insertion opening that is closable by a cover (ref. 8, see fig. 1 top of ref. 2), the insertion opening for receiving said solid detergent and being closable by the cover prior to the dissolving of the solid detergent in the water to create the detergent liquid (¶ [0032]), said chamber having inner walls that define the interior space (see fig. 1),
a water inlet (ref. 4) positioned at the bottom of the chamber for connecting the chamber to a water supply, with the water inlet being coupled to a water inlet valve (ref. 30) that permits the entry of water into the chamber when the water inlet valve is open and preventing entry of water into the chamber when the water inlet valve is closed (¶ [0032]); and 
a colander (ref. 10) positioned inside the chamber for carrying said solid detergent, wherein said colander ensures a flow of water around the solid detergent (expected, see fig. 1 flow from ref. 4 to ref. 6), when said chamber is filled with water (¶ [0032]) and, during the dissolving of the solid detergent, the solid detergent and water turn into a detergent liquid (¶ [0021]); 
a measurement device (see fig. 3  “conductivity probe”) to measure conductivity; and, 
a detergent liquid outlet (ref. 6) positioned at the upper part of the chamber that is coupled to a valve (ref. 40) that permits detergent liquid to exit the chamber when the valve is opened and that prevents detergent liquid from existing the chamber when the valve is closed (¶ [0032]).
Ferrari does not disclose the colander such that all sides of the solid detergent will be constantly exposed to water in the chamber and water flow in the chamber (Ferrari appearing to have the lower side of the colander at the bottom of the chamber); and the measurement device positioned in the 
Regarding “all sides”, Lane discloses it is very well-known in the solid chemical dissolving art (abstract) to provide a colander (ref. 3) such that all sides of the solid detergent will be constantly exposed to water in the chamber (ref. 1) and water flow in the chamber (see fig. 1).
Regarding the location of the measurement device, Barani discloses it is known in the solid dissolving system art (abstract) to provide a measurement device (refs. 27, 28) positioned in the inner space of the chamber (ref. 3) for measuring the conductivity of the detergent liquid in the chamber (¶ [0056]); wherein dissolving of the solid detergent in the water is monitored based upon the measured concentration of the liquid detergent by the measurement device (¶ [0056]; RE “conductivity”, Ferrari teaches conductivity as a part of a chemical level control system, therefore the use of “conductivity” as a sensor is prima facie obvious for concentration control).
Regarding the safety valve, King discloses it is well-known in the chemical dissolving art (claim 1) to provide a safety valve (ref. 106 “pressure release valve”) coupled to the chamber for reading pressure inside the chamber (inherent in “release”).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the colander of Ferrari to further be suspended such that all sides of the solid detergent is exposed, as suggested by Lane, in order to improve rate of dissolution; to further include a measurement device positioned in the inner space of the chamber, as suggested by Barani, in order to accurately control concentration of the solution; and to further include a safety valve, as suggested by King, in order to release built-up gasses for safety and controlled dissolution rates.
Re claims 6-7, Ferrari further discloses a mixing unit (ref. 502, see fig. 9) for mixing the detergent liquid from the chamber with water (see fig. 9); said system further comprises another measurement device for measuring the conductivity from the mixing unit (see fig. 3 “CONDUCTIVITY PROBE” OR see also ref. 20; ¶ [0022]-[0024] measure level of chemical; to the extent CONDUCTIVITY PROBE is not described as a purpose and ref. 20 is a fluorescence measurement, Examiner notes that Ferrari discloses Fig. 3 showing the Conductivity Probe as part of a “monitoring and control system for a monitored release solid feed system” to detect “level[s]” of a chemical (¶ [0013], [0022]), therefore it being prima facie obvious conductivity be used for measurement); (Examiner also notes Barani similarly discloses a another measurement device (¶ [0056] sensor in external hydraulic circuit 6, figs. 32-33).
Re claims 10 and 17, Ferrari further discloses wherein liquid is fed to and from said chamber via pipes (Ferrari ¶ [0020] “piping”).  Re claim 17, Regarding “steel pipes”, the simple selection of a known material, e.g. steel pipes, based on its suitability for its intended use supports a prima facie obviousness determination.  Here, the use of steel, in particular stainless steel pipes, for fluid delivery with chemical exposure is old and well-known for durability and corrosion-resistant.  See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Re claim 20, Ferrari further discloses wherein the inner space of the chamber includes a space between the water inlet valve and the outlet valve (see fig. 1).
Re claim 21
Re claim 9,  Ferrari further discloses another valve (ref. 42) closely adjacent to the cover (see fig. 1) that is opened during the entry of water into the chamber through the water inlet to permit air in the chamber to escape and closed after the chamber is filled with water.   Regarding the position of said valve, the mere rearrangement of the air bleed valve onto a cover, i.e. top of a container, is prima facie obvious to one of ordinary skill in the art, for space/size consideration and better venting of air pressure without escape of liquids therein, e.g. at the top of the chamber in the cover.  See MPEP 2144.04(VI)(C) Rearrangement of Parts.

Claims 2, 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari in view of Lane, Barani and King, as applied above, and further in view of Wierenga et al. (WO 9221808 A1) (previously cited).
Re claims 2 and 18, Ferrari/Lane/Barani/King discloses as shown above, but does not explicitly disclose a circulation unit, as claimed.  However, Wierenga discloses it is known in the solid dissolving art (abstract) to provide a circulation unit (refs. 36, 44, 42, 38, see fig. 4) including/that comprises a circulation channel input opening (ref. 36) and output opening (ref. 38) associated with the chamber that is/being separate from the water inlet and the detergent liquid outlet of the chamber (see fig. 4, refs. 30, 50 of chamber 120 respectively); a circulation channel (ref. 42 and unlabeled channel after ref. 44) connected between said circulation channel input and circulation channel output opening; and a pump element (ref. 44) for sucking liquid from the circulation channel output opening of the chamber, through the circulation channel inlet and into the circulation channel input opening of the chamber (p. 6 lines 24-35 to p. 7 line 2).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the chamber of Ferrari/Lane/Barani/King to further include a circulation unit, as suggested by Wierenga, in order to improve dissolving of the solid and prevent adherence to the container (Wierenga abstract).
Re claim 8, Regarding “wherein both the outlet valve and the water inlet valve are motor controlled”, Ferrari further discloses generally “automated valves” (abstract) and Wierenga further discloses the use of pumps in substitution of valves, such as at outlet 40 (p. 7 lines 10-13, here, a pump satisfying a motor controlled valve).  Alternatively, the substitution of widely known motor operated valves for otherwise automated valve control is simply obvious to one of ordinary skill in the art for purposes of automation and control of inlet flow and outlet flow of liquid. 

Claims 3-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari in view of Lane, Barani, King and Wierenga, as applied above, and further in view of Schwamberger et al. (US 6,779,539 B1) (previously cited)
Re claims 3-4 and 19, Ferrari/Lane/Barani/King/Wierenga discloses as shown above but does not disclose a heating unit, as claimed.  Schwamberger further discloses a heating unit (ref. 28) for heating the liquid in said chamber (abstract recirculating water…held in a tank…is heated); wherein said heating unit is positioned in said circulation unit (abstract, see fig. 1) and adapted for heating the liquid in said chamber by heating liquid passing through said circulation channel (abstract, see fig. 1).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system of Ferrari/Lane/Barani/King/Wierenga to further include a heating unit, as suggested by Schwamberger, in order increase rate of dissolution.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrari in view of Lane, Barani and King, as applied above, and further in view of Laughlin (US 5,435,157).
Re claim 16, Ferrari/Lane/Barani/King discloses as shown above but does not disclose wherein the mixing unit is a venturi nozzle.  However, Laughlin discloses it is well-known in the washing chemical 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the mixing unit of Ferrari/Lane/Barani/King to further be a venturi nozzle, in order to enhance mixing and suction of detergent fluid from the chamber.

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered and are persuasive in part.  Specifically, Applicant’s priority date predates Freudenberg, therefore Freudenberg is not prior art.  Therefore, the previous rejection has been withdrawn.  However, upon careful consideration a new grounds of rejection has been made as shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5468377  note pressure relief valve to prevent excessive pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711